By JUDGE ALFRED D. SWERSKY
Defendants' motion to transfer venue will be granted.
Plaintiff asserts that venue is proper under Section 8.01-262(3) and has shown that defendant "regularly and systematically conducts affairs or business activity" in Alexandria. However, this Code section establishes "a logical forum when considered in the context of fairness and convenience." See Reviser’s Note § 8.01-262.
No unfairness or inconvenience results to plaintiff if this case is transferred to Fairfax where the defendants’ office is located and where the incidents giving rise to plaintiff’s claim occurred. The Court finds, pursuant to § 8.01-265, that Fairfax is a fair and convenient forum for this cause.